Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-24, as well as the species election of:
1)	an anti-CD47 antibody comprising the HCDR1 of SEQ ID NO: 15, the HCDR2 of SEQ ID NO: 17, the HCDR3 of SEQ ID NO: 18, the LCDR1 of SEQ ID NO: 19, the LCDR2 of SEQ ID NO: 20, the LCDR3 of SEQ ID NO: 21 and
2)	an anti-PD-L1 antibody comprising the HCDR1 of SEQ ID NO: 43, the HCDR2 of SEQ ID NO: 45, the HCDR3 of SEQ ID NO: 46, the LCDR1 of SEQ ID NO: 19, the LCDR2 of SEQ ID NO: 20, the LCDR3 of SEQ ID NO: 21, in the reply filed on 08/23/2022 is acknowledged.

	Claims 1-24 are pending.
	Claims 25-28 and 32-34 are canceled.
	Claims 1-24 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 1 is drawn to an anti-CD47 antibody comprising one of numerous heavy and light chain CDR combinations. For example the anti-CD47 antibody of claim 1 comprises a heavy chain variable region comprising one of numerous recited HCDR1 SEQ ID NO(s), one of numerous recited HCDR2 SEQ ID NO(s), and one of numerous recited HCDR3 SEQ ID NO(s), as well as numerous SEQ ID NO(s) corresponding to various LCDRs 1-3. The claim therefore encompasses a genus of anti-CD47 antibodies having multiple heavy and light chain CDR amino acid sequence combinations. Following a review of Table 2 of the specification, it appears that Applicant has disclosed numerous anti-CD47 antibody species that meet the limitations of claims 1; however in view of this disclosure, Applicant is claiming a broad genus of anti-CD47 antibodies having numerous heavy and light chain CDR sequence combinations. Even though Applicant has disclosed numerous species within said genus, the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which of the recited heavy and light chain CDR sequence combinations give rise to antibody molecules capable of binding CD47. 
Claim 5 is drawn to an anti-PD-L1 antibody comprising one of numerous heavy and light chain CDR combinations. For example the anti-PD-L1 antibody of claim 5 comprises a heavy chain variable region comprising one of numerous recited HCDR1 SEQ ID NO(s), one of numerous recited HCDR2 SEQ ID NO(s), and one of numerous recited HCDR3 SEQ ID NO(s), as well as numerous SEQ ID NO(s) corresponding to various LCDRs 1-3. The claim therefore encompasses a genus of anti-PD-L1 antibodies having multiple heavy and light chain CDR amino acid sequence combinations. Following a review of Table 3 of the specification, it appears that Applicant has disclosed numerous anti-PD-L1 antibody species that meet the limitations of claims 5; however in view of this disclosure, Applicant is claiming a broad genus of anti-PD-L1 antibodies having numerous heavy and light chain CDR sequence combinations. Even though Applicant has disclosed numerous species within said genus, the specification does not provide adequate written description for the entire claimed genus, because one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which of the recited heavy and light chain CDR sequence combinations give rise to antibody molecules capable of binding PD-L1. 
As detailed below Applicant’s disclosure is not sufficient to demonstrate possession of the entire claimed genus of anti-CD47 antibodies or the entire genus of anti-PD-L1 antibodies claimed, and as such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has described numerous species of anti-CD47 antibodies and anti-PD-L1 antibodies; however given the CDR variation encompassed by the claimed genera as well as the high level of unpredictability in the art, the disclosure of said species comprised within the claimed genera are not sufficiently representative of the entire genera of anti-CD47 and anti-PD-L1 antibodies claimed.
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind CD47 or PD-L1, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind CD47 or PD-L1. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind CD47 or PD-L1, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences (or combinations thereof) may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind CD47 or PD-L1.
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Based upon the teachings of McCarthy et al. and Lin et al., one skilled in the art would appreciate that the replacement of only a single CDR amino acid residue in an antibody may significantly affect the affinity of said antibody for antigen, and therefore one skilled in the art would not be able to readily predict the effects that combining different CDRs would have on antibody function, such as antigen affinity. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which of the recited heavy and light chain CDR amino acid sequences should be combined such that a resultant antigen-binding site is capable of binding CD47 or PD-L1. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences (or combinations thereof), that correlate with the ability to bind CD47 or PD-L1, and because the disclosed species detailed above are not sufficient to describe the claimed genera, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met.
Although screening techniques can be used to isolate antibodies that possess the ability to bind CD47 or PD-L1, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly given 1) the unpredictability of the relevant art and 2) the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genera of antibodies to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.
Claim 12 is included in the claim rejections under 35 U.S.C. 112(a), because the claim recites an anti-CD47 antibody that comprises a first or second antigen binding portion that comprises the VL of SEQ ID NO: 2. In the absence of empirical determination, one skilled in the art would be unable to readily envision which VH CDRs should be paired with the VL of SEQ ID NO: 2 such that a resultant antigen-binding domain possesses the ability to bind CD47 or PD-L1. 
Claim 15 is included in the claim rejections under 35 U.S.C. 112(a), because the claim recites an anti-CD47 antibody that may comprise either the VH of SEQ ID NO: 1 or 3 or the VL of SEQ ID NO: 2 or both the VH of SEQ ID NO: 1 or 3 and the VL of SEQ ID NO: 2. In instances where the claim, for example, only requires the VH of SEQ ID NO: 1 or 3, in the absence of empirical determination, one skilled in the art would be unable to readily envision which VL CDRs should be paired with the VH of SEQ ID NO: 1 or 3 such that a resultant antigen-binding domain possesses the ability to bind CD47. Likewise in instances where the claim, for example, only requires the VL of SEQ ID NO: 2, in the absence of empirical determination, one skilled in the art would be unable to readily envision which VH CDRs should be paired with the VL of SEQ ID NO: 2 such that a resultant antigen-binding domain possesses the ability to bind CD47. 
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by 1) amending claim 1 to recite anti-CD47 antibodies that are defined by the recitation of six SEQ ID NO(s), wherein each SEQ ID NO corresponds to a single HCDR1, a single HCDR2, a single HCDR3, a single LCDR1, a single LCDR2, and a single LCDR3, and 2) 1) amending claim 5 to recite anti-PD-L1 antibodies that are defined by the recitation of six SEQ ID NO(s), wherein each SEQ ID NO corresponds to a single HCDR1, a single HCDR2, a single HCDR3, a single LCDR1, a single LCDR2, and a single LCDR3.

Allowable Subject Matter
Claims 4, 8, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642